This appeal is from a judgment of conviction, rendered on the verdict of a jury finding defendants, Press Roberts and Butler Thompson, guilty on a charge of unlawful possession of intoxicating liquor, to wit, whisky, and fixing the punishment of each at confinement in the county jail for 30 days and a fine of $50. No brief has been filed and no appearance made in this court on behalf of the plaintiffs in error. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the *Page 72 
appeal. The motion to affirm is sustained, and the judgment of the lower court is affirmed.